PER CURIAM.
This appeal arises from the denial of appellant’s request for declaratory relief. Appellant was suspended from school for ten days for allegedly violating a school regulation. She requested that the trial court declare her wrongfully suspended and order that she be given an excused absence for the days she missed pursuant to the suspension.
We reverse the final judgment denying appellant’s request for relief. Under the particular circumstances of this case, the teacher’s actions suspended any possible application of the school regulation at issue. Accordingly, appellant was wrongfully suspended and is entitled to the relief she requested as it pertains to changing the absences on her scholastic records from unexcused to excused. It is unnecessary to reach any other issues raised by appellant.
Reversed and remanded.
BARKETT and WESSEL, JOHN D., Associate Judges, concur.
HURLEY, J., dissents without opinion.